Citation Nr: 1525493	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-02 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from April 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has moved from the Philippines to California and has requested that he be provided a Board video conference hearing at an RO near his new address in California.   

The Veteran was scheduled for a June 4, 2015 hearing before the Board in Washington, DC.  On May 22, 2015 the Veteran's representative faxed a request that the hearing be rescheduled to a video hearing at the local (California) RO.  Although the request for postponement/relocation was received one day short of two weeks prior to the scheduled hearing, the Veteran's representative provided good cause for the delayed request.  Consequently he will be provided a postponement and be rescheduled for a video conference hearing at his local RO in California.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the Oakland, California RO.  The AOJ should send notice of the hearing to the Veteran's current address in California.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




